DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities: 
Claim 19, lines 2-17: the recitation in line 10-17 is a repetition of the recitation in lines 2-9. One of the repetitions should be deleted. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 11, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0012133 A1 (Sverdlik) (previously cited) in view of US 8,099,161 B2 (Kassab ‘161) (previously cited), US 2009/0182287 A1 (Kassab ‘287) (previously cited), and “Differentiation  of  mild  and  severe  stenosis  with  motion estimation  in  ultrasound  images” (Mokhtari-Dizaji) (previously presented).
Sverdlik teaches obtaining data indicative of a renal artery of a patient with hypertension (Fig. 6 and ¶ [0066]: post-treatment measurements), and if the data indicates that the post-treatment measurements are is not satisfactory in relation to a threshold, then the treatment is repeated to treat the hypertension (Fig. 6 and ¶ [0066]: “threshold is determined in order to decide if treatment is repeated”; wherein the treatment is renal ablation—see ¶ [0002], [0004], [0023]). Sverdlik further teaches that the post-treatment measurements may include measuring the blood flow rate, blood pressure, blood flow velocity, and/or a diameter of the renal artery (¶ [0063]). 

In the related method for determining vessel compliance, Kassab ‘161 teaches performing real-time impedance measurements within the renal artery using an impedance catheter positioned within the renal artery (Col. 23, lines 4-27; also see Col. 24, lines 40-43 and Col. 10, lines 6-22 and Figs. 1A, 1B, 1C, 1D, and 1F), determining cross-sectional areas of the renal artery based upon the real-time impedance measurements (Col. 23, lines 28-53), and determining an index of pulsatility based upon the cross-sectional areas as relating to a cardiac cycle of the patient (Col. 24, lines 12-29: % ΔCSA is index of compliance; compare with page 8 of Applicant’s disclosure, wherein the index of compliance or pulsatility is defined by the same equation; the Examiner further notes that the index of compliance or pulsatility may be made with regards to a diameter, as described in Col. 24, lines 27-29), and that the data indicates whether or not the artery is stiff, relatively stiff, noncompliant, or relatively noncompliant (Col. 24, lines 30-36: a relatively low calculated phasic change in diameter or cross section area is equated with a relatively low compliance [i.e., relatively noncompliant]).
 performing real-time impedance measurements within the renal artery, determining cross-sectional areas of the renal artery based upon the real-time impedance measurements, and determining an index of pulsatility based upon the cross-sectional areas as relating to a cardiac cycle of the patient as taught by Kassab ‘161. The motivation would have been to provide a method for quantitatively assessing the compliance of the vessel so that an objective diagnosis can be made. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the criteria for performing the renal ablation treatment of Sverdlik to incorporate that it is performed if the data indicates that the artery is noncompliant or relatively noncompliant as taught by Kassab ‘161. Paragraphs 0004-0005, 0025, 0076-0078, 0104, and 0108 of Sverdlik discloses the assessment of wall movement and/or arterial stiffness, and the determination of noncompliance of Kassab ‘161 is a manner of assessing wall movement and/or arterial stiffness.  Thus, the determination of noncompliance of Kassab ‘161 is merely a simple substitution of one known equivalent element (i.e., a parameter indicative of arterial disease) for another to yield predictable results. 
Sverdlik discloses that the measurements are performed before and/or during and/or after denervation treatment (¶ [0024]), and that the device for performing measurements may also apply energy to denervate the nerves (¶ [0060]). However, the above combination fails to teach that the step of performing the renal ablation procedure 
In a related ablating system, Kassab ‘287 teaches that a conductance catheter and an ablation catheter can be combined into one device so that ablation can be performed immediately following the use of the conductance catheter, without requiring a change of catheters (¶ [0045]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ablation procedure of the above combination of Sverdlik and Kassab ‘161 to incorporate that it is performed using an ablation element of a catheter immediately following vessel measurements from the same catheter as taught by Kassab ‘287. The motivation would have been to use a single catheter and eliminate the need to change catheters. 
The above combination fails to teach that the indication of a still, relatively stiff, noncompliant, or relatively noncompliant renal artery is made if the index of pulsatility is at, or below, 10%. 
In a related method which determined changes in arterial parameters over a cardiac cycle, Mokhtari-Dizaji teaches that a relative arterial cross-section change for a patient with severe stenosis is 11.7 ± 1.7 % (See Table 1 on Page 1495, wherein the percent change in cross-section is with regards to the arterial cross-section in systolic (Amax) and diastolic phases (Amin)—see Paragraphs 2-4 of Page 1495. The Examiner notes that percent change is defined by the same equation for the index of pulsatility as defined by Page 8 of the Applicant’s specification and % ΔCSA of Col. 24, lines 12-29 of Kassab ‘161). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the indication of stiffness 
The Examiner notes that if a threshold of 11.7 % is used, then any index of pulsatility below 11.7% indicates that the renal artery is stiff, relatively stiff, noncompliant, or relatively noncompliant. Therefore, any index of pulsatility at or below 10% also indicates that the renal artery is stiff, relatively stiff, noncompliant, or relatively noncompliant. The Examiner also notes that there are no indications of whether renal artery is not indicated as stiff, relatively stiff, noncompliant, or relatively noncompliant if the index of pulsatility is above 10%.

Regarding claim 1, the above combination teaches or suggests a method comprising the steps of: obtaining data indicative of a renal artery of a patient with hypertension using an impedance catheter positioned within the renal artery of the patient (Sverdlik: Fig. 6 and ¶ [0066]: post-treatment measurements; see above 103 combination; see Col. 10, lines 6-22 of Kassab ‘161), wherein the data is obtained by performing real-time measurements within the renal artery (Kassab ‘161: Col. 23, lines 4-27; also see Col. 24, lines 40-43 with regards to the “real-time” measurements of the invention of Kassab ‘161; also see Col. 10, lines 6-22), determining cross-sectional areas of the renal artery based upon the real-time impedance measurements (Kassab ‘161: Col. 23, lines 28-53; and Col. 24, lines 40-43 disclose the real-time aspects of the measurements), and determining an index of pulsatility based upon the cross-sectional areas as relating to a cardiac cycle of the (Kassab ‘161: Col. 24, lines 12-29: % ΔCSA is index of compliance; compare with page 8 of Applicant’s disclosure, wherein the index of compliance or pulsatility is defined by the same equation); and if the data indicates that the renal artery is stiff, relatively stiff, noncompliant, or relatively noncompliant if the index of pulsatility is at, or less than, 10% (see the criteria for performing the renal ablation treatment of Sverdlik as modified by Kassab ‘161 and the analysis regarding the indication of stiffness/noncompliance in relation to the 11.7% percent change of cross section of Mokhtari-Dizaji; also see Kassab ‘161: Col. 24, lines 30-36), the method further comprises the step of: performing a renal ablation procedure on the renal artery in real time using an ablation element of the impedance catheter to treat the hypertension (Sverdlik: Fig. 6 and ¶ [0066]: “treatment is repeated”; wherein the treatment is renal ablation—see ¶ [0002], [0004], [0023]; see the above 103 analysis; see ¶ [0045] of Kassab ‘287; the Examiner asserts that the renal ablation procedure of Sverdlik in view of Kassab ‘287 is in “real-time” because the procedure occurs at a moment in time and is not performed retroactively), while the impedance catheter is still positioned within  the renal artery of the patient (see the above 103 analysis regarding the implementation of the ablation of element of the measurement catheter of ¶ [0045] of Kassab ‘287).

Regarding claim 2, the above combination teaches that the data comprises compliance data (see Kassab ‘161: Col. 24, lines 12-29). 

Regarding claim 3, the above combination teaches that the data comprises stiffness data (Kassab ‘161: Col. 24, lines 9-11: “a decrease in compliance (or increase in stiffness)” indicates that compliance is an inverse of stiffness, so the above compliance data is also a form of stiffness data). 

Regarding claim 4, the above combination teaches that the data comprises pulsatility data (Kassab ‘161: Col. 24, lines 12-29, wherein % ΔCSA is pulsatility data). 

Regarding claim 5, the above combination teaches that the data comprises at least two of compliance data, stiffness data, and pulsatility data (Kassab ‘161: Col. 24, lines 12-29, wherein C is compliance data and an inverse of stiffness data, and % ΔCSA is pulsatility data).

Regarding claim 6, the above combination teaches that the step of obtaining data is performed using a detector of the impedance catheter (method of Sverdlik as modified by Kassab ‘161; see Kassab ‘161: Col. 10, lines 15-22).

Regarding claim 11, the above combination teaches or suggests that the data indicates that the renal artery is stiff, relatively stiff, noncompliant, or relatively noncompliant if the index of pulsatility is at, or below, 5% (The Examiner notes that if a value of 11.7 % is used for distinguishing a stiff or noncompliant artery, as taught by Mokhtari-Dizaji, then any index of pulsatility below 11.7% indicates that the renal artery is stiff, relatively stiff, noncompliant, or relatively noncompliant. Therefore, any index of pulsatility at or below 5% also indicates that the renal artery is stiff, relatively stiff, noncompliant, or relatively noncompliant)


Regarding claim 13, the above combination teaches a method, comprising the step of: obtaining data indicative of a renal artery of a patient with hypertension (Sverdlik: Fig. 6 and ¶ [0066]: post-treatment measurements; see above 103 combination regarding the determination of the index of compliance of Kassab ‘161), the data selected from the group consisting of compliance data, stiffness data, and pulsatility data (Kassab ‘161: Col. 24, lines 12-29, wherein C is compliance data and stiffness data  because compliance is the inverse of stiffness, and % ΔCSA is pulsatility data), wherein the data is obtained using an impedance catheter positioned within the renal artery of the patient by performing real-time measurements within the renal artery (see above 103 combination; Kassab ‘161: Col. 23, lines 4-27; see Col. 24, lines 40-43 with regards to the “real-time” measurements of the invention of Kassab ‘161; also see Col. 10, lines 6-22), determining cross-sectional areas of the renal artery based upon the real-time impedance measurements (Kassab ‘161: Col. 23, lines 28-53; and Col. 24, lines 40-43 disclose the real-time aspects of the measurements), and determining an index of pulsatility based upon the cross-sectional areas as relating to a cardiac cycle of the patient (Kassab ‘161: Col. 24, lines 12-29: % ΔCSA is index of compliance; compare with page 8 of Applicant’s disclosure, wherein the index of compliance or pulsatility is defined by the same equation); (Sverdlik: Fig. 6 and ¶ [0066]: “threshold is determined in order to decide if treatment is repeated”; wherein the treatment is renal ablation—see ¶ [0002], [0004], [0023]; see the criteria for performing the renal ablation treatment of Sverdlik as modified by Kassab ‘161 and the analysis regarding the indication of stiffness/noncompliance in relation to the 11.7% percent change of cross section of Mokhtari-Dizaji; also see Kassab ‘161 Col. 24, lines 30-36, which teaches that a noncompliance is determined; see ¶ [0045] of Kassab ‘287; the Examiner asserts that the renal ablation procedure of Sverdlik in view of Kassab ‘287 is in “real-time” because the procedure occurs at a moment in time and is not performed retroactively), while the impedance catheter is still positioned within  the renal artery of the patient (see the above 103 analysis regarding the implementation of the ablation of element of the measurement catheter of ¶ [0045] of Kassab ‘287).

Regarding claim 14, the above combination teaches that the data comprises at least two of compliance data, stiffness data, and pulsatility data (Kassab ‘161: Col. 24, lines 12-29, wherein C is compliance data and an inverse of stiffness data, and % ΔCSA is pulsatility data).

Regarding claim 15, the above combination teaches that the step of obtaining data is performed using a detector of the impedance catheter (method of Sverdlik as modified by Kassab ‘161; see Kassab ‘161: Col. 10, lines 15-22).
	
Regarding claim 19, the above combination teaches a method, comprising the step of: obtaining compliance, stiffness, or pulsatility data of a renal artery of a patient with hypertension (Sverdlik: Fig. 6 and ¶ [0066]: post-treatment measurements; see above 103 combination regarding the compliance, stiffness, or pulsatility data of Kassab ‘161), wherein the data is obtained by performing real-time measurements within the renal artery (Kassab ‘161: Col. 23, lines 4-27; see Col. 24, lines 40-43 with regards to the “real-time” measurements of the invention of Kassab ‘161; also see Col. 10, lines 6-22), determining cross-sectional areas of the renal artery based upon the real-time impedance measurements (Kassab ‘161: Col. 23, lines 28-53; and Col. 24, lines 40-43 disclose the real-time aspects of the measurements), and determining an index of pulsatility based upon the cross-sectional areas as relating to a cardiac cycle of the patient (Kassab ‘161: Col. 24, lines 12-29: % ΔCSA is index of compliance; compare with page 8 of Applicant’s disclosure, wherein the index of compliance or pulsatility is defined by the same equation), and wherein the data indicates that the renal artery is stiff relatively stiff, noncompliant or relatively noncompliant if the index of pulsatility is at or below 10% (see the above 103 analysis regarding the indication of stiffness/noncompliance in relation to the 11.7% percent change of cross section of Mokhtari-Dizaji; also see Kassab ‘161: Col. 24, lines 30-36); and if the compliance, stiffness, or pulsatility data indicates that the renal (see above 103 analysis regarding criteria for performing the renal ablation treatment of Sverdlik as modified by Kassab ‘161: see Sverdlik: Fig. 6 and ¶ [0066]: “treatment is repeated”; wherein the treatment is renal ablation—see ¶ [0002], [0004], [0023]; also see Kassab ‘161 Col. 24, lines 30-36; the Examiner asserts that the renal ablation procedure of Sverdlik is in “real-time” because the procedure occurs at a moment in time and is not performed retroactively) while the impedance catheter is still positioned within  the renal artery of the patient (see the above 103 analysis regarding the implementation of the ablation of element of the measurement catheter of ¶ [0045] of Kassab ‘287).

Regarding claim 20, the above combination teaches that the data indicates that the renal artery is stiff, relatively stiff, noncompliant, or relatively noncompliant if the index of pulsatility is at or below 11.7% (see above 103 analysis for claim 19). The Examiner notes that if a threshold of 11.7 % is used, then any index of pulsatility below 11.7% indicates that the renal artery is stiff, relatively stiff, noncompliant, or relatively noncompliant. Therefore, any index of pulsatility at or below 5% also indicates that the renal artery is stiff, relatively stiff, noncompliant, or relatively noncompliant.

Response to Arguments
	Prior Art Rejections 
There are new grounds of rejection under 35 U.S.C. § 103 necessitated by the claim amendments filed 01/27/2021. To the extent that the Applicant’s arguments are applicable to the current prior art rejections, the Examiner makes the following comments. 
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive. 
The Applicant asserts: 
    PNG
    media_image1.png
    502
    629
    media_image1.png
    Greyscale


In particular, Sverdlik discloses that the measurements are performed before and/or during and/or after denervation treatment (¶ [0024]), and that the device for performing measurements may also apply energy to denervate the nerves (¶ [0060]). However, the combination of Sverdlik in view of Kassab ‘161 fails to teach that the step of performing the renal ablation procedure is performed using an ablation element of the impedance catheter, while the catheter is still positioned within the renal artery.  In a related ablating system, Kassab ‘287 teaches that a conductance catheter and an ablation catheter can be combined into one device so that ablation can be performed immediately following the use of the conductance catheter, without requiring a change of catheters (¶ [0045]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ablation procedure of the above combination of Sverdlik and Kassab ‘161 to incorporate that it is performed using an ablation element of a catheter immediately following vessel measurements derived from the same catheter as taught by Kassab ‘287. The motivation would have been to use a single catheter and eliminate the need to change catheters. 
Therefore, claims 1, 13, and 19 are not distinguishable over the teachings of Sverdlik, Kassab ‘161, Kassab ‘287, and Mokhtari-Dizaji. 

	The Applicant further asserts: 
    PNG
    media_image2.png
    326
    606
    media_image2.png
    Greyscale

This argument is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of Sverdlik in view of Kassab ‘161 and Kassab ‘287, as applied to claims 1, 13, and 19, teaches or suggests obtaining impedance measurements using a catheter and determining an index of pulsatility. Mokhtari-Dizaji teaches an indication of a stiff, relatively stiff, relatively noncompliant, or noncompliant artery if the index of pulsatility is at or below 10% in at least Table 1 on Page 1495. The Examiner asserts that, although the methods of Kassab ‘161 and Mokhtari-Dizaji for arriving at the index of pulsatility are different, the parameters required to calculate the index are the same, as evidenced in the equations of 

The Applicant further asserts:

    PNG
    media_image3.png
    460
    613
    media_image3.png
    Greyscale

(¶ [0045]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ablation procedure of the above combination of Sverdlik and Kassab ‘161 to incorporate that it is performed using an ablation element of a catheter immediately following vessel measurements derived from the same catheter as taught by Kassab ‘287. The motivation would have been to use a single catheter and eliminate the need to change catheters. Additionally, the combination of Sverdlik in view of Kassab ‘161 and Kassab ‘287 teaches or suggests the real-time measurements using a catheter. Mokhtari-Dizaji merely teaches the threshold for which a stiff-noncompliant artery is indicated, and the calculations of Mokhtari-Dizaji are not relied upon. 
	 For the reasons listed above, the rejections over Sverdlik, Kassab ‘161, Kassab ‘287, and Mokhtari-Dizaji teach the limitations of claims 1-6, 11, 13-15, and 19-20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/S.C.K./Examiner, Art Unit 3791  

/MATTHEW KREMER/Primary Examiner, Art Unit 3791